DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Status of the Claims
	Claims 1-20 are pending in this Office Action.
	Claims 1-3, 6, 9-12, 14-16, and 20 are amended.
Response to Arguments – Prior Art Rejections
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claims 1, 10, and 15, the Applicant argues that the prior art of record does not teach the claimed invention because Anniballi does not disclose the feature of providing information on the broadcast provider corresponding to the external device that provides the multimedia data, and Jeong does not disclose the feature associated with the identification information including IP information of the electronic apparatus.  However, the Examiner respectfully disagrees with the Applicant.  First, Anniballi discloses the feature of providing information on the broadcast provider corresponding to the external device that provides the see Anniballi, figures 1 and 3 and paragraphs 25 and 37, elements 102 and 303), wherein the system/server may return identification, to the user device, of the station/source that was broadcasting the content (see Anniballi, paragraph 41).  Lastly, Jeong discloses the feature associated with the identification information including IP information of the electronic apparatus because Jeong discloses receiving the content provider information from a server in response to the server receiving the IP information of the user device (see Jeong, paragraphs 17, 51, and 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anniballi et al. (US 2015/0229421), in view of Phillips et al. (US 2014/0373036), and in further view of Jeong et al. (US 2014/0215525).
	Regarding claims 1 and 15, Anniballi discloses an electronic apparatus (Paragraphs 6 and 7 illustrate a system and method for identifying a broadcast source by comparing a representation of a portion of a current broadcast obtained by a user device with other representations of the current broadcast content from multiple sources) comprising:
	a communicator (Paragraph 38 illustrates that the audio data may be received through the use of a microphone in the user device 313); and
	a processor (Paragraph 26 illustrates the use of a process for implementing the system software) configured to:
	receive multimedia data, including audio data, from an external device corresponding to a broadcast provider from among a plurality of broadcast providers through the communicator for a time period (Figures 1 abd 3 and paragraphs 25, 37, and 41 illustrate the user device 313 receiving audio data from an audio source 102/303 such as such as a broadcast radio station or television station),
	obtain related information during the time period from the audio data included in the multimedia data (Paragraphs 38 and 41 illustrate that the user device may analyze the audio signal in order to generate a fingerprint),
related information (Paragraph 40 illustrates that the user device may provide the fingerprint to the channel ID server), and
	receive information on the broadcast provider, providing the multimedia data to the electronic apparatus through the external device, identified by the server based on the transmitted identification information from the server through the communicator (Paragraphs 40-42, and 44 illustrate that the user device receives identification information, from the channel ID server, of the station/source that was broadcasting the content based on the fingerprint data provided to the channel ID server).
	Anniballi fails to disclose obtain word-related information during the time period from the audio data included in the multimedia data, the identification information including the word-related information, time information corresponding to the time period, and IP information of the electronic apparatus, and receive information on the broadcast provider, providing the multimedia data to the electronic apparatus through the external device, identified by the server based on the transmitted identification information, including the time information and the IP information, from the server through the communicator.
	Phillips discloses obtain word-related information during the time period from the audio data included in the multimedia data, the identification information including the word-related information and time information corresponding to the time period (Paragraph 33 illustrates that the system may process the audio information in order to generate/obtain text data and play-through location data (i.e., time information) of the processed audio information).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Phillips to Anniballi to disclose obtain word-related information during word-related information, time information corresponding to the time period, and receive information on the broadcast provider, providing the multimedia data to the electronic apparatus through the external device, identified by the server based on the transmitted identification information, including the time information, from the server through the communicator because it would have provide additional data in order to increase the accuracy and efficiency of determining the broadcast source information based on the received audio data.
	Anniballi as modified by Phillips fails to disclose the identification information including IP information of the electronic apparatus, and receive information on the broadcast provider, providing the multimedia data to the electronic apparatus through the external device, identified by the server based on the transmitted identification information, including the IP information, from the server through the communicator.
	Jeong discloses identification the information including IP information of the electronic apparatus (Paragraphs 17, 51, and 52 illustrate that the user device 1 may transmit identifying information of the user device, such as IP information, to the server 100); and receive information on the broadcast provider identified by the server based on the transmitted identification information, including the IP information, from the server through the communicator (Paragraphs 17, 51, and 52 illustrate that the server 100 may then transmit, to the user device 1, information related to the content provider based on the server 100 receiving the IP information of the user device 1).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jeong to Anniballi in view of Phillips to disclose the identification information including IP information of the electronic apparatus, and receive information on the including the IP information, from the server through the communicator because it would have been necessary to provide some type of identifying information of the user device in to increase the accuracy and efficiency of determining the broadcast source information based on the received audio data.
	Regarding claims 6 and 20, Anniballi as modified by Phillips and Jeong discloses the electronic apparatus further comprising: a memory configured to store a plurality of control code sets, wherein the processor is further configured to control the communicator to transmit, to a remote control device, a control code set corresponding to the information on the broadcast provider among the stored plurality of control code sets (Anniballi: Figure 11 and paragraphs 42, 44, and 79 illustrate that the channel information/broadcast source may be stored in the user device 1130/1136/1137 which may be provided to a separate display device 1175 for display).
	Regarding claim 7, Anniballi as modified by Phillips and Jeong discloses wherein the time information corresponding to the time period includes a reproduction time point of the multimedia data corresponding to the time period (Phillips: Paragraph 33 illustrates that the system may process the audio information in order to generate/obtain text data and play-through location data (i.e., time information) of the processed audio information). 
	Regarding claim 8, Anniballi as modified by Phillips and Jeong discloses wherein the processor is further configured to control the communicator to transmit to the server: first identification information including a first reproduction time point of the multimedia data corresponding to the time period and word-related information corresponding to the time period, and second identification information including a second reproduction time point of the multimedia data corresponding to the time period and word-related information corresponding to Phillips: Paragraph 33 illustrates that the system may process the audio information in order to generate/obtain text data and play-through location data (i.e., time information) of the processed audio information).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anniballi et al. (US 2015/0229421), in view of Phillips et al. (US 2014/0373036), in further view of Jeong et al. (US 2014/0215525), and in further view of Roth et al. (US 2002/0152224).
	Regarding claims 2 and 16, Anniballi as modified by Phillips and Jeong fails to disclose wherein the processor is further configured to: control the communicator to transmit the information on the broadcast provider to another server, receive broadcast guide information corresponding to the broadcast provider from the another server through the communicator, and provide at least one of a commercial service, a voice service, or a content recommendation service based on the broadcast guide information.
	Roth discloses wherein the processor is further configured to: control the communicator to transmit the information on the broadcast provider to another server, receive broadcast guide information corresponding to the broadcast provider from the another server through the communicator, and provide at least one of a commercial service, a voice service, or a content recommendation service based on the broadcast guide information (Paragraphs 20-24 illustrate that the user device may use an external contact address, such as a URL, associated with the EPG server 115 (i.e., broadcast provider information) in order to access the EPG server 115, and in response, the EPG server 115 may determine EPG preferences and provide content recommendations based on the EPG preferences).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Roth to Anniballi in view of Phillips and Jeong to disclose wherein the 
	Regarding claim 9, Anniballi as modified by Phillips and Jeong discloses the electronic apparatus further comprising: a memory configured to store the received information on the broadcast provider (Anniballi: Paragraphs 42 and 44 illustrate that the channel information/broadcast source may be stored in the user device), wherein the processor is further configured to: control the communicator to transmit, to the server, the information on the broadcast provider (Anniballi: Paragraphs 40-42, and 44 illustrate that the user device receives the broadcast source information).
	Anniballi as modified by Phillips and Jeong fails to disclose wherein the processor is further configured to: obtain identification information from the multimedia data after the information on the broadcast provider is received, and control the communicator to transmit the obtained identification information to the server.
	Roth discloses wherein the processor is further configured to: obtain identification information from the multimedia data after the information on the broadcast provider is received, and control the communicator to transmit the obtained identification information to the server (Paragraphs 20-24 illustrate that the user device may use an external contact address, such as a URL, associated with the EPG server 115 (i.e., broadcast provider information) in order to access 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Roth to Anniballi in view of Phillips and Jeong to disclose wherein the processor is further configured to: obtain identification information from the multimedia data after the information on the broadcast provider is received, and control the communicator to transmit the obtained identification information to the server because it would have been a common method to provide content recommendations based on available content from a content/broadcast provider.
Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anniballi et al. (US 2015/0229421), in view of Phillips et al. (US 2014/0373036), in further view of Jeong et al. (US 2014/0215525), and in further view of Oh et al. (US 2015/0334459).
	Regarding claims 3 and 17, Anniballi as modified by Phillips and Jeong discloses wherein the processor is further configured to: control the communicator to transmit the identification information (Anniballi: Paragraph 40 illustrates that the user device may provide the fingerprint to the channel ID server; paragraph 4 illustrates that the content may also include timestamps corresponding to the fingerprints), and receive the information on the broadcast provider from the server through the communicator (Anniballi: Paragraphs 40-42, and 44 illustrate that the user device receives the broadcast source information).
	Anniballi as modified by Phillips and Jeong fails to disclose wherein the processor is further configured to: identify a channel number from video data included in the multimedia data, control the communicator to transmit the channel number to the server.
	Oh discloses wherein the processor is further configured to: identify a channel number from video data included in the multimedia data (Paragraphs 337 and 338 illustrate that the system 
	It would have been obvious before the effective filing date of the claimed invention to modify Anniballi in view of Phillips and Jeong to include wherein the processor is further configured to: identify a channel number from video data included in the multimedia data, control the communicator to transmit the channel number to the server as disclosed in Oh because it would provide additional information for increasing the accuracy and efficiency of determining the broadcast source information.
	Regarding claims 4 and 18, Anniballi as modified by Phillips and Jeong fails to disclose the electronic apparatus further comprising: a display, wherein the processor is further configured to: control the display to sequentially display a plurality of frames included in the video data, and identify the channel number from a frame among the displayed plurality of frames.
	Oh discloses the electronic apparatus further comprising: a display, wherein the processor is further configured to: control the display to sequentially display a plurality of frames included in the video data, and identify the channel number from a frame among the displayed plurality of frames (Paragraphs 337 and 338 illustrate that the system may determine the channel number based on the extracted logo data from the video data; paragraph 300 illustrates that the system may analyze sequential frames of the image data).
	It would have been obvious before the effective filing date of the claimed invention to modify Anniballi in view of Phillips and Jeong to include the electronic apparatus further comprising: a display, wherein the processor is further configured to: control the display to .
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anniballi et al. (US 2015/0229421), in view of Phillips et al. (US 2014/0373036), in further view of Jeong et al. (US 2014/0215525), and in further view of Cherian (US 2018/0365233).
	Regarding claims 5 and 19, Anniballi as modified by Phillips and Jeong fails to disclose wherein the processor is further configured to: convert the audio data received during the time period into text, identify a respective frequency for words included in the audio data based on the text, and obtain word-related information including information on words where the respective frequency is greater than or equal to a predetermined threshold.
	Cherian discloses wherein the processor is further configured to: convert the audio data received during the time period into text, identify a respective frequency for words included in the audio data based on the text, and obtain word-related information including information on words where the respective frequency is greater than or equal to a predetermined threshold (Paragraph 28 illustrates converting audio input to text in order to identify topics based on word frequency, and thus, obtaining word-related information based on the respective frequency being above some type of threshold).
	It would have been obvious before the effective filing date of the claimed invention to modify Anniballi in view of Phillips and Jeong to include wherein the processor is further configured to: convert the audio data received during the time period into text, identify a respective frequency for words included in the audio data based on the text, and obtain word-related 
Allowable Subject Matter
Claims 10-14 are allowable because the features associated with “a server configured to store a word-related information database including word-related information stored by time, IP information, and a plurality of broadcast providers” overcome the prior art of record.  For instance Anniballi et al. (US 2015/0229421) teaches the use of a server for storing fingerprint information, Phillips et al. (US 2014/0373036) teaches processing audio information in order to generate/obtain text data and play-through location data (i.e., time information) of the processed audio information, and Jeong et al. (US 2014/0215525) teaches providing IP information in order to receive content provider information.  However, the prior art of record does not teach the cited features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425